Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 1 of 15 PageID #: 21




                            EXHIBIT A
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 2 of 15 PageID #: 22




                                                                                         Claudia Sampedro
                                                                                   Brenda Geiger
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 3 of 15 PageID #: 23




                                                                     Brenda Geiger
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 4 of 15 PageID #: 24




                                                                                   Brenda Geiger
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 5 of 15 PageID #: 25




                            EXHIBIT B
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 6 of 15 PageID #: 26




                                                                                        Claudia Sampedro
                                                                                   Brenda Geiger
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 7 of 15 PageID #: 27




                                                                                   Claudia Sampedro
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 8 of 15 PageID #: 28




                            EXHIBIT C
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 9 of 15 PageID #: 29




                                                                          Jaime Longoria
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 10 of 15 PageID #: 30




                                                                                    Jaime Longoria
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 11 of 15 PageID #: 31




                             EXHIBIT D
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 12 of 15 PageID #: 32




                                                                           Jessa Hinton
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 13 of 15 PageID #: 33




                             EXHIBIT E
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 14 of 15 PageID #: 34




                                                                         Paola Canas
Case 1:18-cv-07137-AMD-RER Document 1-1 Filed 12/14/18 Page 15 of 15 PageID #: 35




                                                                                    Paola Canas
